PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paul, Cleveland
Application No. 16/729,186
Filed: 27 Dec 2019
For: AUTOMOBILE VISOR ORGANIZER FOR STORING DOCUMENTS AND A MOBILE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed July 26, 2021.  

The petition is GRANTED.

This application became abandoned for failure to file a timely and proper reply to the Notice to File Missing Parts of Nonprovisional Application mailed January 23, 2020. The Notice to File Missing Parts set a period of two months from the mailing date of the Notice to reply. No extensions of time under 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on March 24, 2020. On September 23, 2020, the Office issued a Notice of Abandonment. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply to the Notice to File Missing Parts in the form of payment of a $40 surcharge, $80 filing fee, $175 search fee, and $200 examination fee, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing for further pre-examination processing and appropriate action on the reply to the Notice to File Missing Parts.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/ Attorney Advisor, OPET